Smith, Justice, delivered the opinion of the Court: This was an action by petition and summons on a promissory note. The plaintiff in the Circuit Court asked for leave to amend the petition, by striking out the figures 19 in the description of the note, and inserting 17, which the Court refused. This is the only ground of error assigned. Whatever may be our opinion on the character of the proposed amendment, and whether the Court ought not to have allowed it, still, as it was an application addressed to the sound discretion of the Court, and that has been exercised, we are not disposed to interfere with its exercise. The refusal to grant the amendment is not cause of error, and cannot be assigned as such. The judgment is affirmed with costs. Judgment affirmed. Note. Discretion: See Clemson et al. v. State Bank of Illinois, 1 Scam. 45 ; Phillips v. Dana, Idem; Piggot v. Ramey et al., Idem 145 ; McKinstry v. Pennoyer et al., Idem 319 ; Sheldon v. Reihle et al. Idem ; Bruner v. Ingraham, Idem ; Vickers v. Hill et al., Idem 307 ; Harmison v. Clark et al., Idem 131 ; Wallace v. Jerome, Idem ; Garner et al. v. Crenshaw, Idem 143 ; Gillet et al. v. Stone et al., Idem ; Berry v. Wilkinson et al., Idem 164 ; Crain v. Bailey et al., Idem 321 ; Emerson v. Clark, Idem.